FILED
                           NOT FOR PUBLICATION                             OCT 15 2013

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA ex rel.                 No. 11-17864
DONNA M. MCLEAN,
                                                 D.C. No. 5:05-cv-01962-HRL
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

THE COUNTY OF SANTA CLARA, a
municipality; et al.,

              Defendants - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
                   Howard R. Lloyd, Magistrate Judge, Presiding

                           Submitted October 10, 2013**
                             San Francisco, California

Before: WALLACE, M. SMITH, and IKUTA, Circuit Judges.

       Appellant and qui tam relator Donna McLean contends that Defendant-

Appellee the County of Santa Clara fraudulently overcharged the federal


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
government for child welfare services in violation of the False Claims Act, 31

U.S.C. § 3729, et seq.1 McLean appeals from the district court’s order (1) granting

summary judgment in favor of the County; (2) denying her motion for partial

summary judgment; (3) resolving several evidentiary disputes against her; (4)

declining to allow additional discovery; and (5) declining to transfer the case to a

different venue for trial. Because the parties are familiar with the facts and

procedural history of this case, we repeat only those facts necessary to resolve the

issues raised on appeal. We affirm.

      McLean obtained voluminous discovery in this case, and the district court

granted multiple extensions. Accordingly, the district court properly exercised its

“wide latitude,” Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101,

1106 (9th Cir. 2001), in excluding testimony from McLean’s belatedly disclosed

experts, denying her leave to designate additional experts, and denying her motion

to obtain additional discovery. See Cornwell v. Electra Cent. Credit Union, 439

F.3d 1018, 1026 (9th Cir. 2006). Further, the district court did not abuse its “broad

discretion,” Harper v. City of Los Angeles, 533 F.3d 1010, 1030 (9th Cir. 2008), in

resolving several other evidentiary disputes against McLean. See Fed. R. Evid.


      1
        McLean originally brought suit against several other defendants. But she
only challenges the district court’s judgment in favor of the County on appeal. See
Appellant’s Opening Br. at 6 n.5.
                                           2
402, 602, 701(c). In light of the district court’s evidentiary holdings, the record

shows that there is no genuine dispute as to any material fact and the County is

entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Scott v. Harris, 550

U.S. 372, 380 (2007).

      For the foregoing reasons, we affirm the judgment of the district court. In

view of this disposition, we decline to consider McLean’s other arguments on

appeal.

      AFFIRMED




                                           3